     Case 4:20-cv-02425 Document 41 Filed on 04/16/21 in TXSD Page 1 of 1

                         UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS


Gericare Medical Supply, Inc.

v.                                               Case Number: 4:20−cv−02425

J.L. Sadick, et al.




                                 Notice of Setting

A proceeding has been set in this case as set forth below.

BEFORE:
Judge George C Hanks, Jr
LOCATION:
by video
United States District Court
515 Rusk Street
Houston, TX 77002


DATE: 4/22/2021
TIME: 11:00 AM
TYPE OF PROCEEDING: Pre−Motion Conference
RE: Notice (Other) − #40

https://www.zoomgov.com/j/1605254291?pwd=Z3VvM2dFYkw3Rk45OUpOTmVkTkdXQT09
Meeting ID: 160 525 4291
Passcode: 105806


Date: April 16, 2021                                         Nathan Ochsner, Clerk
